DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 30 November 2021 has been entered.
Disposition of claims: 
	Claims 1, 3-5, 8, 14-15, and 17-20 have been amended.
	Claims 2, 6-7, 9-13, and 16 are cancelled.
	Claims 1, 3-5, 8, 14-15, and 17-20 are pending.
The amendment to claim 1 has overcome the rejections of claims 1, 3, 5, 8, and 20 under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2012/0018711 A1) (hereafter “Che ‘711”) in view of Kottas et al. (US 2013/0082245 A1) (hereafter “Kottas”) and Takiguchi et al. (US 2003/0068535 A1) (hereafter “Takiguchi”) set forth in the last Office action as well as the rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2012/0018711 A1) (hereafter “Che ‘711”) in view of 
The amendment to claim 1 has overcome the rejections of claims 1, 3, 5, 8, and 20 under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2012/0018711 A1) (hereafter “Che ‘711”) in view of Kottas et al. (US 2013/0082245 A1) (hereafter “Kottas”) and Takiguchi et al. (US 2003/0068535 A1) (hereafter “Takiguchi”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendment to claim 1 has overcome the rejections of claims 1, 3-5, 8, and 16-20 under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0194615 A1) (hereafter “Lin”) in view of Kottas et al. (US 2013/0082245 A1) (hereafter “Kottas”) and Takiguchi et al. (US 2003/0068535 A1) (hereafter “Takiguchi”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendment to claim 14 has overcome the rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0194615 A1) (hereafter “Lin”) in view of Kottas et al. (US 2013/0082245 A1) (hereafter “Kottas”) and Takiguchi et al. (US 2003/0068535 A1) (hereafter “Takiguchi”) set forth in the last Office action. The rejection has been withdrawn. However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Applicant’s arguments, see the 3rd to 7th paragraphs of p. 20 of the reply filed 30 November 2021 with respect to the rejections of claims 1, 3, 5, 8, and 20 under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2012/0018711 A1) (hereafter “Che ‘711”) in view of Kottas et al. (US 2013/0082245 A1) (hereafter “Kottas”) and Takiguchi et al. (US 2003/0068535 A1) (hereafter “Takiguchi”) set forth in the last Office action; the rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2012/0018711 A1) (hereafter “Che ‘711”) in view of Kottas et al. (US 2013/0082245 A1) (hereafter “Kottas”) and Takiguchi et al. (US 2003/0068535 A1) (hereafter “Takiguchi”), and further in view of Che et al. (US 2015/0287937 A1) (hereafter “Che ‘937”) set forth in the last Office action; and the rejections of claims 1, 3, 5, 8, and 20 under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2012/0018711 A1) (hereafter “Che ‘711”) in view of Kottas et al. (US 2013/0082245 A1) (hereafter “Kottas”) and Takiguchi et al. (US 2003/0068535 A1) (hereafter “Takiguchi”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see the 3rd paragraph of p. 21 through the final paragraph of p. 22 of the reply filed 30 November 2021 with respect to the rejections of claims the rejections of claims 1, 3-5, 8, and 16-20 under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0194615 A1) (hereafter “Lin”) in view of Kottas et 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 8, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0194615 A1) (hereafter “Lin”) in view of Kottas et al. (US 2013/0082245 A1) (hereafter “Kottas”) and Takiguchi et al. (US 2003/0068535 A1) (hereafter “Takiguchi”).
Regarding claims 1, 3, 8, and 18: Lin discloses the compound shown below {(paragraphs [0016] and [0060]: The compounds of the disclosure have the structure of Formula I.), (paragraph [0075]: The compounds of the disclosure are exemplified by Compounds 1 through 137.), (p. 9, Compound 28)}.
[AltContent: textbox (Lin’s Compound 28)] 
    PNG
    media_image1.png
    737
    695
    media_image1.png
    Greyscale


Lin teaches that the compounds of Lin are useful in an organic light-emitting device {paragraphs [0059], [0076], and [0088]}. The taught organic light-emitting device comprises an organic layer disposed between a first electrode and a second electrode {paragraph [0076]}. The organic layer comprises an emission layer comprising an emissive dopant {paragraphs [0076], [0088], and [0115]}. The emissive dopant can be a platinum complex of the disclosure of Lin, such as platinum complex shown above {paragraph [0088]}
Lin’s Compound 28 does not comprise the structure of any of the instant formulas 1-1 through 1-4.
Lin’s modified Compound 28 does not comprise L3 of Lin’s Formula I as a single bond.
As outlined above, Lin teaches that Lin’s Compound 28 has the structure of Formula I of Lin, which is shown below {paragraph [0036]}.

    PNG
    media_image2.png
    672
    678
    media_image2.png
    Greyscale

In Lin’s Formula I, each of L1 through L4 are each independently selected from the group consisting of a direct bond, NR, O, CRR', SiRR' {paragraph [0065]}.
Lin additionally teaches numerous compounds in which one of the L1 to L4 of Lin is a single bond {(paragraph [0075]: The compounds of the disclosure are exemplified by Compounds 1 through 137.), (pp. 12-23, Compounds 60 to 137)}
Therefore, a single bond was a known alternative to a methylene group as one of L1 to L4 of Lin.
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified Compound 28 of Lin by substituting the methylene group corresponding to L2 of Formula I of Lin with single bond, based on the teaching of Lin. The substitution would have been one known element with another known element with a reasonable expectation of success. See MPEP 2143(I)(B). The selection of a single bond would have been a choice from a finite number of identified, predictable solutions (the exemplified groups L1 to L4 of Lin), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device in order to make optimal organic light-emitting devices.
The resultant compound would comprise the L2 of Formula I of Lin as a single bond and L1 and L3 of Formula I of Lin methylene groups. 
Lin’s modified Compound 28 does not comprise the instant Cy3 as a dibenzofuran group or another group required by the current claims.
Kottas teaches metal complex compounds for use as emissive dopants in the light-emitting layer of an organic light-emitting device {paragraphs [0028]-[0030], [0094]-[0095] and [0143]-[0145]}.
Kottas teaches replacing a benzene ring bonded to both the metal center and a pyridine ring with a dibenzofuran ring (shown in the compound below) in a ligand of a platinum complex used as the emissive dopant in an organic light-emitting device {paragraphs [0143]-[0145] and Tables 1 and 2: Comparing the platinum complexes used in Example 1 and Comparative Example 1}.

    PNG
    media_image3.png
    770
    717
    media_image3.png
    Greyscale

Takiguchi teaches compounds for use as emissive dopants in the light-emitting layer of an organic light-emitting device {paragraphs [0034]-[0042] and [0087], paragraph [0087] describing Figs. 1A to 1C}. The metal center of the metal complex can be platinum {paragraph [0037]}. The compounds comprise a structure meeting the chemical formula (5) of Takiguchi, which can be dibenzofuran {paragraph [0041]}. Providing such a structure allows for emission color tuning, improved purification of the compounds, and improved stability {paragraphs [0085]-[0086]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified Lin’s Compound 26 by replacing the benzene ring bonded to both the metal center and a pyridine ring with a dibenzofuran ring, based on the teaching of Kottas and Takiguchi. The motivation for doing so would have been to provide devices with increased efficiency and lifetime, as taught by Kottas, 
The resultant compound has the structure of one of the instant Formulas 1-1 to 1-4 where: b2 is 0; b1 is 1; T1 is methylene; b3 is 1; T3 is methylene; X1 is O.
Lin does not exemplify a specific device comprising Compound 28 of Lin.
However, Lin teaches an organic light emitting device comprising a first electrode, a second electrode, and an organic layer disposed between the first electrode and the second electrode {paragraph [0076]}.
The organic layer comprises an emission layer {paragraph [0088]: Any layer comprising an emissive dopant can be equated with an emission layer.}.
The emission layer can comprise a compound of the disclosure of Lin {paragraph [0088]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the Compound 26 of Lin by using it in the emission layer of the device taught by Lin, based on the teaching of Lin. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of Lin’s Compound 26 would have been a choice from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to make optimum organic light emitting devices.

Regarding claim 5: Lin as modified by Kottas and Takiguchi teaches all of the features with respect to claim 1, as outlined above.
Lin does not exemplify a compound similar to the modified Compound 26 of Lin except for having the instant b1 is 1 while the instant b2 and b3 are 0.
As outlined above, Lin teaches that Lin’s Compound 26 has the structure of Formula I of Lin, which is shown below {paragraph [0036]}.

    PNG
    media_image2.png
    672
    678
    media_image2.png
    Greyscale

In Lin’s Formula I, each of L1 through L4 are each independently selected from the group consisting of a direct bond, NR, O, CRR', SiRR' {paragraph [0065]}.
Lin additionally teaches numerous compounds in which one of the L1 to L4 of Lin is a single bond {(paragraph [0075]: The compounds of the disclosure are exemplified by Compounds 1 through 137.), (pp. 12-23, Compounds 60 to 137)}
Therefore, a single bond was a known alternative to a methylene group as one of L1 to L4 of Lin.
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have further modified Compound 26 of Lin by substituting the methylene group corresponding to L3 of Formula I of Lin with single bond, based on the teaching of Lin. The substitution would have been one known element with another known element with a reasonable expectation of success. See MPEP 2143(I)(B). The selection of an N-phenyl group in which the phenyl ring is bonded to the adjacent pyridine ring would have been a choice from a finite number of identified, predictable solutions (the exemplified groups L1 to L4 of Lin), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device in order to make optimal organic light-emitting devices.

Regarding claim 17: Lin as modified by Kottas and Takiguchi teaches all of the features with respect to claim 1, as outlined above.
Lin does not teach a specific device having the structure of claim 16 in addition to comprising a hole transport region disposed between the first electrode and the emission layer and an electron transport region disposed between the emission layer and the second electrode.
However, Lin teaches that the devices of the disclosure of Lin can comprise a hole transport region disposed between the first electrode and the emission layer and {Fig. 1 as well as paragraphs [0108], [0109], [0121], and [0124]}. The hole transport region can comprise a hole injection layer, a hole transport layer, and an electron blocking layer between the first electrode and the emission layer {Fig. 1 as well as paragraphs [0108], [0109], [0121], and [0124]}. The electron transport region can comprise a hole blocking layer, an electron transport layer, and an electron injection layer {Fig. 1 as well as paragraphs [0108], [0109], [0121], and [0124]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include a hole transport region comprising a hole injection layer, a hole transport layer, and an electron blocking layer disposed between the first electrode and the emission layer as well as an electron transport region comprising a hole blocking layer, an electron transport layer, and an electron injection layer disposed between the emission layer and a second electrode, based on the teaching of Lin. The modification would have been a combination of known prior art elements according to known methods to yield predictable results. See MPEP 2143(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of device layers to be used to make an organic light-emitting device to make an optimum organic light-emitting device.

Regarding claim 19: Lin as modified by Kottas and Takiguchi teaches all of the features with respect to claim 18, as outlined above.
Lin does not disclose a specific device comprising Compound 28 in an emission layer along with a host material in which an amount by weight of the host material in the 
However, Lin teaches that the emission layer further comprises a host material {paragraph [0093] and [0115]} and comprises the compounds of the disclosure of Lin as a dopant material {paragraph [0088] and [0115]}.
Kottas teaches that it was known in the prior art at the time the invention was effectively filed that a host/dopant combination in the emissive layer would comprise a host material in an amount by weight that is larger than the dopant material in an amount by weight {paragraph [0142] and Tables 1-3}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the device of Lin my including a host material in the emission layer along with the modified Compound 28 of Lin in an amount by weight that is larger than the modified Compound 28 of Lin, based on the teaching of Lin and Kottas. The modification would have been a combination of known prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials and amounts of materials to be used to make an organic light-emitting device in order to make an optimum organic light-emitting device.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0194615 A1) (hereafter “Lin”) in view of Kottas et al. (US 2013/0082245 A1) (hereafter “Kottas”) and Takiguchi et al. (US 2003/0068535 A1) (hereafter “Takiguchi”).
Regarding claim 14: Lin discloses the compound shown below {(paragraphs [0016] and [0060]: The compounds of the disclosure have the structure of Formula I.), (paragraph [0075]: The compounds of the disclosure are exemplified by Compounds 1 through 137.), (p. 9, Compound 28)}.
[AltContent: textbox (Lin’s Compound 28)] 
    PNG
    media_image1.png
    737
    695
    media_image1.png
    Greyscale


Lin teaches that the compounds of Lin are useful in an organic light-emitting device {paragraphs [0059], [0076], and [0088]}. The taught organic light-emitting device comprises an organic layer disposed between a first electrode and a second electrode {paragraph [0076]}. The organic layer comprises an emission layer comprising an emissive dopant {paragraphs [0076], [0088], and [0115]}. The emissive dopant can be a platinum complex of the disclosure of Lin, such as platinum complex shown above {paragraph [0088]}
Lin’s Compound 28 does not comprise the instant Cy3 as a dibenzofuran group or another group required by the current claims, nor does Lin’s Compound 28 have the structure of the instant Formula 1(1) of the current Claim 14.
As outlined above, Lin teaches that Lin’s Compound 28 has the structure of Formula I of Lin, which is shown below {paragraph [0036]}.

    PNG
    media_image2.png
    672
    678
    media_image2.png
    Greyscale

In Lin’s Formula I, each of L1 through L4 are each independently selected from the group consisting of a direct bond, NR, O, CRR', SiRR' {paragraph [0065]}.
Lin additionally teaches the compounds shown below as compounds having the structure of Formula I of Lin {(paragraph [0075]: The compounds of the disclosure are exemplified by Compounds 1 through 137.), (p. 12, Compounds 54 and 59)}.

    PNG
    media_image4.png
    789
    736
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    794
    925
    media_image5.png
    Greyscale

As can be seen in the structures above, a group N-phenyl in which the phenyl ring is bonded to the adjacent pyridine ring was a known alternative to a methylene group as one of L1 to L4 of Lin.
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified Compound 28 of Lin by substituting the methylene group corresponding to L1 of Formula I of Lin with an N-phenyl group in which the phenyl ring is bonded to the adjacent pyridine ring, based on the teaching of Lin. The substitution would have been one known element with another known element with a reasonable expectation of success. See MPEP 2143(I)(B). The selection of an N-phenyl group in which the phenyl ring is bonded to the adjacent pyridine ring would have been a choice from a finite number of identified, predictable solutions (the exemplified groups L1 to L4
Lin’s modified Compound 26 does not comprise L3 of Lin’s Formula I as a single bond.
As outlined above, Lin teaches that Lin’s Compound 28 has the structure of Formula I of Lin, which is shown below {paragraph [0036]}.

    PNG
    media_image2.png
    672
    678
    media_image2.png
    Greyscale

In Lin’s Formula I, each of L1 through L4 are each independently selected from the group consisting of a direct bond, NR, O, CRR', SiRR' {paragraph [0065]}.
Lin additionally teaches numerous compounds in which one of the L1 to L4 of Lin is a single bond {(paragraph [0075]: The compounds of the disclosure are exemplified by Compounds 1 through 137.), (pp. 12-23, Compounds 60 to 137)}.
Therefore, a single bond was a known alternative to a methylene group as one of L1 to L4
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have further modified Compound 28 of Lin by substituting the methylene group corresponding to L2 of Formula I of Lin with single bond, based on the teaching of Lin. The substitution would have been one known element with another known element with a reasonable expectation of success. See MPEP 2143(I)(B). The selection of a single bond would have been a choice from a finite number of identified, predictable solutions (the exemplified groups L1 to L4 of Lin), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device in order to make optimal organic light-emitting devices.
The resultant compound would comprise the L2 of Formula I of Lin as a single bond and L1 of Formula I of Lin as an N-phenyl group in which the phenyl ring is bonded to the adjacent pyridine ring. 
Lin’s modified Compound 28 does not comprise the instant Cy3 as a dibenzofuran group or another group required by the current claims.
Kottas teaches metal complex compounds for use as emissive dopants in the light-emitting layer of an organic light-emitting device {paragraphs [0028]-[0030], [0094]-[0095] and [0143]-[0145]}.
Kottas teaches replacing a benzene ring bonded to both the metal center and a pyridine ring with a dibenzofuran ring (shown in the compound below) in a ligand of a platinum complex used as the emissive dopant in an organic light-emitting device provides a device with increase efficiency and lifetime {paragraphs [0143]-[0145] and Tables 1 and 2: Comparing the platinum complexes used in Example 1 and Comparative Example 1}.

    PNG
    media_image3.png
    770
    717
    media_image3.png
    Greyscale

Takiguchi teaches compounds for use as emissive dopants in the light-emitting layer of an organic light-emitting device {paragraphs [0034]-[0042] and [0087], paragraph [0087] describing Figs. 1A to 1C}. The metal center of the metal complex can be platinum {paragraph [0037]}. The compounds comprise a structure meeting the chemical formula (5) of Takiguchi, which can be dibenzofuran {paragraph [0041]}. Providing such a structure allows for emission color tuning, improved purification of the compounds, and improved stability {paragraphs [0085]-[0086]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified Lin’s Compound 28 by replacing the benzene ring bonded to both the metal center and a pyridine ring with a dibenzofuran ring, based on the teaching of Kottas and Takiguchi. The motivation for doing so would have been to provide devices with increased efficiency and lifetime, as taught by Kottas, 
The resultant compound has the structure of the instant Formula 1(1) where: Cy1 is benzene; Cy2 and Cy4 are pyridine; Cy3 is dibenzofuran; b2 is 0; b1 is 1; T1 is methylene; X1 is O.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2007/0103060 A1) (hereafter “Itoh”) in view of Kottas et al. (US 2013/0082245 A1) (hereafter “Kottas”) and Takiguchi et al. (US 2003/0068535 A1) (hereafter “Takiguchi”).
Regarding claim 4: Itoh teaches the compound shown below {(paragraphs [0015]-[0016]: The compounds of the disclosure have the structure of general formula (1) or general formula (2).), (paragraph [0093]: The compounds having the structure of general formula (1) or general formula (2) are exemplified by the compounds on pp. 7-12.), (p. 11, the compound shown below)}.

    PNG
    media_image6.png
    586
    1062
    media_image6.png
    Greyscale

Itoh’s compound above is a metal complex compound that can be used as an emissive dopant in the light-emitting layer of an organic light-emitting device {paragraphs [0020], [0116], [0372], and [0377]-[0383]}.
Itoh’s compound above does not comprise the instant Cy3 as a dibenzofuran group or another group required by the current claims.
Kottas teaches metal complex compounds for use as emissive dopants in the light-emitting layer of an organic light-emitting device {paragraphs [0028]-[0030], [0094]-[0095] and [0143]-[0145]}.
Kottas teaches replacing a benzene ring bonded to both the metal center and a pyridine ring with a dibenzofuran ring (shown in the compound below) in a ligand of a platinum complex used as the emissive dopant in an organic light-emitting device provides a device with increase efficiency and lifetime {paragraphs [0143]-[0145] and Tables 1 and 2: Comparing the platinum complexes used in Example 1 and Comparative Example 1}.

    PNG
    media_image3.png
    770
    717
    media_image3.png
    Greyscale

Takiguchi teaches compounds for use as emissive dopants in the light-emitting layer of an organic light-emitting device {paragraphs [0034]-[0042] and [0087], paragraph [0087] describing Figs. 1A to 1C}. The metal center of the metal complex can be platinum {paragraph [0037]}. The compounds comprise a structure meeting the chemical formula (5) of Takiguchi, which can be dibenzofuran {paragraph [0041]}. Providing such a structure allows for emission color tuning, improved purification of the compounds, and improved stability {paragraphs [0085]-[0086]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Che ‘937’ Emitter 1002 by replacing the benzene ring bonded to both the metal center and a pyridine ring with a dibenzofuran ring, based on the teaching of Kottas and Takiguchi. The motivation for doing so would have been to provide devices with increased efficiency and lifetime, as taught by Kottas, and to allow for emission color tuning, improved purification of the compounds, and improved stability, as taught by Takiguchi.
The resultant compound has the structure of the instant Formula 1-1 or Formula 1-4 where: Cy1 is benzene; Cy2 and Cy4 are pyridine; Cy3 is dibenzofuran; a1, a3, and a4 are 0; a2 is 1; b1, b2, and b3 are 0; X1 is O; M is platinum.
Claim 4 does not require b1, b2, or b3 to be nonzero. Therefore, the compound meets the limitations of the claims in the case where b1, b2, and b3 are 0.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2012/0018711 A1) (hereafter “Che ‘711”) in view of Kottas et al. (US 2013/0082245 A1) (hereafter “Kottas”), Takiguchi et al. (US 2003/0068535 A1) (hereafter “Takiguchi”), and Che et al. (US 2015/0287937 A1) (hereafter “Che ‘937”).
Regarding claim 15: Che ‘711 discloses an organic light-emitting device that comprises an organic layer disposed between a first electrode and a second electrode {paragraphs [0090]-[0091]}. The organic layer comprises an emission layer comprising an emissive dopant and a host {paragraph [0091]: The Example comprises 2.8% of the platinum complex and TCTA as the host.}. 
The compound shown below is used as the emissive dopant of the light-emitting layer of the organic light-emitting device {(paragraph [0091]: complex 101 is the emissive dopant.), (p. 6, Complex 101)}.
[AltContent: textbox (Che ‘711’s Complex 101 )] 
    PNG
    media_image7.png
    901
    1038
    media_image7.png
    Greyscale


The emissive dopant is comprised as a lesser amount by weight compared to the amount by weight of host, i.e. the amount by weight of host is greater than the amount {paragraph [0091]: The Example comprises 2.8% of the platinum complex and TCTA as the host. A light-emitting layer comprising 97.2% TCTA—no matter if the percent is by weight or volume number of moles—would satisfy the claim limitations.}.
The organic layer further comprises a hole transport region comprising a hole transport layer {paragraph [0091]}.
The organic layer further comprises an electron transport region comprising an electron transport layer {paragraph [0091]}.
With respect to the instant Formula 1, the compound shown above has the structure where: Cy1 is benzene; Cy2 and Cy4 are pyridine; Cy3 is benzene; a1, a3, and a4 are 0; a2 is 1; R2 is alkyl substituted phenyl; b1, b2, and b3 are 0; X1 is O; M is platinum.
Che ‘711’s Complex 101 does not comprise the instant Cy3 as a dibenzofuran group or another group required by the current claims.
Kottas teaches metal complex compounds for use as emissive dopants in the light-emitting layer of an organic light-emitting device {paragraphs [0028]-[0030], [0094]-[0095] and [0143]-[0145]}.
Kottas teaches replacing a benzene ring bonded to both the metal center and a pyridine ring with a dibenzofuran ring (shown in the compound below) in a ligand of a platinum complex used as the emissive dopant in an organic light-emitting device provides a device with increase efficiency and lifetime {paragraphs [0143]-[0145] and Tables 1 and 2: Comparing the platinum complexes used in Example 1 and Comparative Example 1}.

    PNG
    media_image3.png
    770
    717
    media_image3.png
    Greyscale

Takiguchi teaches compounds for use as emissive dopants in the light-emitting layer of an organic light-emitting device {paragraphs [0034]-[0042] and [0087], paragraph [0087] describing Figs. 1A to 1C}. The metal center of the metal complex can be platinum {paragraph [0037]}. The compounds comprise a structure meeting the chemical formula (5) of Takiguchi, which can be dibenzofuran {paragraph [0041]}. Providing such a structure allows for emission color tuning, improved purification of the compounds, and improved stability {paragraphs [0085]-[0086]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Che ‘711’s Complex 101 by replacing the benzene ring bonded to both the metal center and a pyridine ring with a dibenzofuran ring in the orientation relative to the pyridine ring bonded to the benzene ring as shown in the compound of Kottas above, based on the teaching of Kottas and Takiguchi. The motivation for doing so would have been to provide devices with increased efficiency and lifetime, as taught by Kottas, and to allow for emission color tuning, improved purification of the compounds, and improved stability, as taught by Takiguchi. 
Furthermore, it would have been obvious to orient the dibenzofuran structure with the C-O bond ortho to the unsubstituted pyridine ring, because it would have been one of two possible options when placing the dibenzofuran structure in the orientation relative to the pyridine ring bonded to the benzene ring as shown in the compound of Kottas.
The resultant compound has the structure of the instant Formula 1 where: Cy1 is benzene; Cy2 and Cy4 are pyridine; Cy3 is dibenzofuran; a1, a3, and a4 are 0; a2 is 1; R2 is alkyl substituted phenyl; b1, b2, and b3 are 0; X1 is O; M is platinum.
The modified Complex 101 of Che ‘711 differs from the compounds of the current claim 15 in that the substituent pattern on the substituent phenyl group is different than that of the instant Compound 1.
Che ‘937 teaches platinum complexes that can be used as emitting material in organic light-emitting devices {paragraphs [0009]-[0012]}.
Che ‘937 teaches that the platinum complexes of the disclosure of Che ‘937 has the structure of Structure I, shown below {paragraph [0011]}.

    PNG
    media_image8.png
    777
    974
    media_image8.png
    Greyscale

Where B is a self-quenching reduction group {paragraph [0011]}
Che ‘937 teaches the compounds shown below as compounds meeting the structure of Structure I of Che ‘937 {(paragraph [0044]: The platinum complexes with the structure of Structure I are exemplified on pp. 4-8), (p. 4, Emitter 1002), (p. 7, Emitter 1023)}.
[AltContent: textbox (Che ‘937’s Emitter 1002 )][AltContent: textbox (Che ‘937’s Emitter 1025 )]
    PNG
    media_image9.png
    734
    828
    media_image9.png
    Greyscale
        
    PNG
    media_image10.png
    668
    706
    media_image10.png
    Greyscale


The only difference between the two compounds is the substituent pattern on the substituent phenyl group. Therefore, the substituted substituent phenyl group of Che ‘937’s Emitter 1025 is a known equivalent to the substituted substituent phenyl group of Che ‘937’ Emitter 1002, which is the same as the substituted substituent phenyl group of Che ‘711’s Complex 101.
The substituted substituent phenyl group of Che ‘711’s Complex 101 is at position R6 of Structure I of Che ‘711 {paragraph [0010]}. The substituted substituent phenyl group of Che ‘937’s Emitter 1025 is a permitted structure for R6 of Structure 1 of Che ‘711 {paragraph [0010]}
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified Che ‘711’s Complex 101 by substituting the substituted substituent phenyl group with the substituted substituent phenyl group of Che ‘937’s Emitter 1025, based on the teaching of Che ‘937 and Che ‘711. The substitution would have been one known element for another known element and would have led to predictable results, as taught by Che ‘937 and Che ‘711. See MPEP 2143(I)(B). The selection of the substituted substituent phenyl group would have been one from a finite number of identified, predictable solutions with a reasonable expectation of success, as taught by Che ‘937. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device.
The resultant compound would have the structure of the instant Compound 1.

Regarding claim 20: Che ‘711 as modified by Kottas and Takiguchi teaches all of the features with respect to claim 15, as outlined above. 
The only positive limitation of the claimed composition is the organometallic compound of claim 15, which is disclosed as described above.
The instant specification describes that the compounds having the structure of the instant formula (I) are capable of being used in the claimed diagnostic composition {paragraphs [0173]-[0175]}. The specification does not describe any further structure required for the compound having the structure of the instant Formula (I) to capable of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786